Citation Nr: 0600065	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  04-04 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for service-connected 
lumbosacral strain, currently evaluated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1981 to April 
1988.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Paul, Minnesota (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  VA is also required to notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On review of the claims file, the Board has determined that 
the veteran was never sent a letter notifying him of the VCAA 
provisions with regard to his claim for an increased 
evaluation for his service-connected lumbosacral strain.  
Because it is the view of the United States Court of Appeals 
for Veterans Claims (Court) that, in this case, VA has not 
completely fulfilled its obligations under the VCAA, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, the Board is no 
longer in a position to remedy the procedural deficiency on 
its own.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding 
that the regulation giving the Board direct authority to cure 
a procedural defect in an appeal by providing the claimant 
with notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. 
§ 5103(b)).

Additionally, the Board notes that the veteran's last VA 
examination was conducted in December 2001.  The Court has 
also held that the "fulfillment of the statutory duty to 
assist . . . includes the conduct of a thorough and 
contemporaneous medical examination. . . ."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The relevant medical 
evidence of record that includes the pertinent clinical 
findings, necessary with which to properly evaluate the 
veteran's disability, are now four years old.  Accordingly, a 
medical examination is in order to determine the current 
extent of the symptomatology of veteran's service-connected 
lumbosacral strain.  38 C.F.R. § 3.159(c)(4)(i); see Littke 
v. Derwinski, 1 Vet. App. 90, 93 (1990).  

Accordingly, the appeal is remanded for the following 
actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and 
development procedures set forth at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002) must be fully complied with 
and satisfied, to include full 
compliance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 370 
(2002).  

2.  The veteran is currently scheduled 
for release from prison on February 28, 
2006.  Once the action in paragraph 1 
above is completed, the RO must contact 
the veteran and determine his 
incarceration status.  If the veteran 
has been released, and is available for 
an examination, then he must be afforded 
a VA examination to determine the 
current extent of the orthopedic and 
neurological impairment resulting from 
his service-connected lumbosacral 
strain.  If the veteran remains confined 
to the state correctional facility, the 
RO must make arrangements with that 
facility for the veteran to be afforded 
an examination.  The claims file must be 
made available to and reviewed by the 
examiner(s) in conjunction with the 
examination(s).  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
special diagnostic tests, including 
nerve conduction studies for radiating 
pain, if any, from his service-connected 
lumbosacral strain that are deemed 
necessary for an accurate assessment 
must be conducted.  Any further 
indicated special studies must be 
conducted and all clinical findings 
reported in detail.  The examiner must 
record pertinent medical complaints, 
symptoms, and clinical findings.  

The examiner must state the range of 
motion of the veteran's lumbar spine, in 
degrees, noting the normal range of 
motion of the lumbar spine; determine 
whether there is weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
lumbosacral strain, expressed, if 
feasible, in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination; and 
express an opinion as to whether pain in 
the lumbar spine could significantly 
limit functional ability during flareups 
or during periods of repeated use, 
noting, if feasible, the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due 
to pain on use or during flareups.  The 
examiner must also report all 
neurological complaints or findings 
attributable to the veteran's service-
connected lumbosacral strain, noting 
whether the veteran experiences 
incapacitating episodes, and if so, the 
frequency of such episodes.  

Additionally, the examiner must provide 
opinions as to whether the veteran's 
complaints are consistent with the 
objective clinical findings, and whether 
the veteran's lumbosacral strain 
disability limits his ability to work, 
or affects his ability to obtain and 
maintain substantially gainful 
employment.  A complete rationale for 
all opinions must be provided.  The 
report prepared must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  After associating any new or 
additional evidence with the veteran's 
claims file, the RO must then 
readjudicate the veteran's claim for 
entitlement to an increased evaluation 
for service-connected lumbosacral 
strain.  If the benefit on appeal 
remains denied, a supplemental statement 
of the case must be issued.  The 
supplemental statement of the case must 
discuss the evidence under all sets of 
criteria for evaluating disabilities of 
the spine that were in effect during the 
course of the veteran's appeal, to 
include the criteria effective prior to 
September 23, 2002, effective September 
23, 2002, and effective September 26, 
2003.  The veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (5).
 
 
 
 

